Title: To Benjamin Franklin from Barbeu-Dubourg, 21 January 1777
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Dubourg’s inventiveness seems to have been his chief, if not his only, qualification as an entrepreneur. When he learned that the commissioners’ negotiations with the farmers general had broken down on the issue of shipping, he returned to the “grande affaire” that he had mentioned in an earlier letter, that of forming a company to bring the tobacco to France in its own ships; and he soon thought that success was in sight. All that remained, as he saw it, was to enlist Franklin as a member, to add luster to the scheme. He amplified his offer with a memorandum, the document following this one, which outlined the plan in more detail; and he obtained from the farmer general most concerned a letter to testify that Franklin’s dual role would be no hindrance to negotiations with the farm.
 
Mon cher Maitre,
A Paris ce 21 jr. 1777.
J’allois hier au soir pour vous dire, si je vous avois trouvé seul, que nous etions enfin au moment de la conclusion de la grande affaire de la fourniture des tabacs aux fermiers generaux à ma satisfaction; pour vous en rendre un compte detaillé, vous inviter à acceder à une societé peu nombreuse mais honnéte et solide, et en ce cas vous demander votre heure pour la signer aujourd’huy.
  1°. Nous sommes convenus avec les fermiers generaux que je ne leur demanderai aucunes avances d’argent que je ferai venir à mes frais et risques des tabacs d’Amerique en quantité mediocre d’abord, que je ne continuerai qu’autant que j’y trouverai un benefice honnete, que si je puis le leur fournir a raison de 8 sols la livre, ils le payeront comptant à ce prix, et s’engagent à en prendre jusqu’a 20 mille boucauts sur ce pied, d’icy au 1er. avril 1778. Que s’il me revient à plus cher, je ne serai point obligé de le leur vendre, mais serai libre de le faire passer a l’etranger.
  2°. Nous sommes convenus avec un Banquier de cette ville, et un Commerçant de Dunkerque, de former une societé pour faire ce commerce, et de vous inviter à y acceder.
Cette societé fera un fond de plusieurs millions, pour equiper des navires, et envoyer des marchandises de France au Continent de l’Amerique septentrionale, et rapporter des ports de ce continent en France du tabac pour la provision de la ferme generale, et même pour en reverser dans les autres Etats de l’Europe; independamment des autres denrées et productions des Colonies que l’on pourra en tirer avec profit. Vous contribuerez plus ou moins à la formation de ce fond sans qu’on exige de vous que ce qui pourra vous convenir a cet egard. Et ce que vous en fournirez sera employé soit a acheter, et rassembler dans les ports des Etats unis, les denrées qui devront etre chargées le plus promptement possible sur les vaisseaux appartenants a la Societé soit à faire construire en Amerique quelques vaisseaux pour le compte de la societé.
Chaque Associé se chargera de la gestion des affaires communes de la societé, autant que sa position le comportera, et que cela pourra convenir a son gout et a ses autres affaires. Et chacun prelevera un droit de tant pour cent d’interet pour son administration dans la partie dont il aura eté chargé; et la quotité de ce droit de gestion sera fixée aujourd’huy à l’amiable.
On se rendra mutuellement un compte fidele du tout, et sur le benefice total qui resultera de ce commerce, toutes charges frais et pertes deduites, on prelevera l’interet de l’argent avancé par chacun des Associés, lequel interét est fixé a cinq pour cent par an et le benefice excedent sera partagé en quatre portions egales, une pour chacun des Coassociés. Qu’en dites vous, Monsieur et tres cher Maitre? N’esperez vous pas, comme moi, qu’une societé ainsi formée procurera un debouché des denrées et marchandises des deux nations respectivement avantageux? N’esperez vous pas que chaque associé y trouvera personellement un profit tres honnete, et vraisemblablement même tres considerable? Nous ferez vous l’honneur d’y concourir? Où jugez vous à propos que nous nous assemblions pour cet effet aujourd’huy, et à quelle heure?
 
Notation: M. Dubourg Tobacco Scheme
